Citation Nr: 1230896	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  10-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a neurological condition, to include as secondary to a service-connected disability.

2.  Entitlement to an increased evaluation for bilateral pes planus with hallux valgus, bunion deformities, metatarsalgia, and arthritis of the metatarsophalagneal joints of both great toes, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased evaluation for tinea pedis, onychomycosis, and eczema of the hands, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for degenerative arthritis of the cervical spine, currently evaluated as 30 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to October 1994, with one year and one month of prior active service.  She also had five years of service in a reserve component, to include a period of active duty for training (ACDUTRA) from April to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In July 2009, the RO declined to reopen a previously denied claim of service connection for a neurological disability.  In May 2010, the RO denied entitlement to TDIU.  In February 2012, the RO denied increased evaluations for the Veteran's service-connected cervical spine, foot, and skin disabilities.

The Board must discuss all theories of entitlement raised by a veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the neurological claim has been re-characterized to include the theory of secondary service connection.

The Veteran requested a Board hearing with respect to the service connection and TDIU claims, but later withdrew these requests in February 2012.  See 38 C.F.R. § 20.704 (e)(2011).

At the beginning of the appeal, the Veteran was represented by the Disabled American Veterans (DAV).  In a June 2011, the Veteran appointed a private attorney as her representative with respect to the TDIU claim only.  The attorney withdrew his representation by way of correspondence dated in March and May 2012.  In an April 2012 VA Form 21-22, the Veteran re-appointed DAV as her representative.  The April 2012 appointment was not limited and thus revoked any prior power of attorney or authorization as representative that was of record.  See 38 U.S.C.A. § 20.14.631(f)(1) (2011). 

(The decision below addresses the claim to reopen.  The issues of entitlement to increased evaluations for the Veteran's cervical spine, foot, and skin disabilities, as well as the reopened claim of service connection for a neurological disability, are addressed in the remand that follows the decision below.  Consideration of the claim for TDIU is deferred pending completion of the development sought in the remand.)  


FINDINGS OF FACT

1.  The Veteran's application to reopen a previously denied claim of service connection for a neurological disability was denied by the RO in July 2007, and the Veteran did not appeal that decision.

2.  Evidence received since the final July 2007 decision is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating it.



CONCLUSIONS OF LAW

1.  The RO's July 2007 denial of service connection for a neurological disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011). 

2.  Evidence received since the final July 2007 decision is new and material; the claim for service connection for a neurological disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.  See Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In November 1994, the Veteran filed a claim for service connection for a neurological disability.  In a June 1995 rating decision, the RO denied service connection, finding that the Veteran did not have a current disability.  The Veteran filed a notice of disagreement (NOD) and perfected her appeal.  In March 2006, the Board denied service connection for a neurological disability.  In July 2007, the RO declined to reopen the previously denied claim for service connection, again finding that the Veteran did not have a current disability.  The Veteran did not file a NOD, and the July 2007 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

Since the July 2007 decision, the RO has obtained VA treatment records that include diagnoses of paresthesias, muscle weakness and numbness, and proximal muscle wasting.  This additional evidence is new (as it was not considered by the RO in July 2007) and tends to demonstrate the previously unestablished fact of a current disability.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection, the new evidence raises the reasonable possibility of substantiating the claim for service connection.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim for service connection for a neurological disability is warranted.



ORDER

New and material sufficient to reopen a previously denied claim for service connection for a neurological disability having been received, the appeal is granted to this extent.  


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the underlying merits of the claim for service connection for a neurological disability.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Systemic lupus erythematosus, myelitis, other organic disease of the nervous system, and multiple sclerosis are listed chronic diseases for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service, except for multiple sclerosis which has a 7-year presumptive period.  38 C.F.R. § 3.307(a)(3). 

Additionally, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

The Veteran contends that she developed a neurological disability during active service.  She is service connected for bilateral pes planus with hallux valgus and bunion deformities, metatarsalgia, and arthritis of the metatarsophalagneal joints of both great toes; tinea pedis, onychomycosis, and eczema of the hands; degenerative arthritis of the cervical spine; and bilateral carpal tunnel syndrome.  The Board notes that VA treatment records raise a claim of service connection secondary to service-connected disability.  

Service treatment records (STRs) show that the Veteran was treated for numbness and tingling in both arms in July 1994.  Reflexes were normal, and there was decreased sharp/dull sensation.  A bilateral quadrant test was positive for numbness.  The assessment was questionable C-spine nerve root impingements, with no specific level isolated.

A July 1994 medical board examination report contains normal clinical evaluations of the upper and lower extremities.  On the accompanying medical history report, the Veteran reported leg cramps and pain from her feet to her hip.  The clinician noted that these symptoms were secondary to either hallux valgus or a prior surgery.

In September 1994, the Veteran was treated for numbness and tingling in both arms.  Fibromyalgia, osteoarthritis, and rheumatoid arthritis were to be ruled out.  

A follow-up visit later that month shows that the Veteran complained of decreased sensation, paresthesia, pain, weakness, and stiffness in both hands, forearms, shoulders, knees, and feet.  These symptoms were associated with frequent small diarrheal stools.  The differential diagnoses included "neuropathy - axomal versus demyelinating? Guillian Barre, myopathy, rheumatic disease."  

A September 1994 EMG/NCS was mildly abnormal due to the absence of peroneal F waves, which the clinician noted "suggests a neuropathic process involving upper extremity motor nerves, but electrodiagnosis can be normal in the course of nerve disease."  There was also an incidental finding of right median sensory neuropathy across the wrist.   The clinician wrote that the Veteran "is early in the course of her disease" and that "[i]f it is a neuropathy, a follow-up study in 2-3 weeks will likely reveal more abnormalities."  

The following day, the Veteran received a neurological evaluation.  The impression was atypical bilateral forearm and hand paresthesia.  The clinician determined that cervical radiculopathy needed to be ruled out, and that the Veteran's symptomatology was atypical for Guillain-Barre syndrome or other peripheral neuropathy.  In an undated addendum, he noted that the Veteran had an elevated eosinophil count.

In October 1994, the Veteran reported that the paresthesia had improved.  Strength testing was normal.  Vibratory sensation was intact in the upper and lower extremities except for the first and second digits on the left hand.  The impression was resolving neuropathic process.  The clinician wrote "doubt mild Guillian Barre, probably post-viral process."

Later that month, the Veteran reported that she had returned to normal until a few days earlier when chills and fever recurred.  She complained of swollen fingers as well as stiffness and pain in her shoulders, spine, knees, hands, fingers, and elbows.  She denied any paresthesia, weakness, or numbness.  A cervical spine MRI revealed degenerative changes at C5-C6.  The clinician concluded that the most likely diagnosis was post-infectious poly-arthropathy.  He noted that the Veteran's clinical presentation was not consistent with "PMR, [illegible], inflammatory arthritis."  The clinician indicated that he expected symptoms to abate within 4-6 weeks.  

A November 1994 VA foot examination shows that the Veteran reported paresthesia of eight months' duration.  The symptoms had started with her upper extremities and then progressed to her lower extremities.  The paresthesia was associated with reduced grip strength.  She also reported stiffness and swelling in her hands upon awakening in the morning.  She reported that the paresthesia had somewhat improved since service.  A neurological examination revealed decreased pinprick and light touch in both feet in a glove and stocking distribution extending just proximal to both ankles.  There was decreased pinprick and light touch on the left side to the mid-upper arm, and on the right side to the shoulder.  A motor examination was normal.  There was "give way" upon testing of wrist extension and flexion, as well as elbow flexion and extension, but it was unclear to the examiner whether this represented true muscle weakness.  There was no muscle tenderness.  Phalen's sign and Tinel's sign were positive at both wrists.  Reflexes and coordination were normal.  The impression was peripheral sensory neuropathy with a possible motor component of unclear etiology.  The examiner noted that an underlying system disease such as hypothyroidism, autoimmune process, and amyloidosis needed to be ruled out.  The examiner also diagnosed bilateral carpal tunnel syndrome.

A December 1994 VA general medical examination shows that the Veteran complained of paresthesia from her knees to her feet and from her shoulders to her fingertips.  The diagnoses included neuropathy due to an unknown cause.  

In January 1995, the Veteran submitted to a VA spine examination.  Neurological testing showed normal strength in the upper extremities.  Sensation to light touch was also within normal limits throughout both upper extremities.  The lower extremities were normal through the feet with slight decrease over the stocking distribution of the legs and normal in the thighs.  Deep tendon reflexes were normal.  

A March 1995 treatment note reflects that the Veteran complained of neurological symptomatology of several months' duration that included severe cramping of her right hand, pain and stiffness in her right forearm, and numbness and pain in her calves and feet.  On one occasion several months earlier, she had been unable to get out of bed.  She had experienced one episode of urinary incontinence.  The diagnosis included progressive neurological symptoms of the arms and legs "most likely [illegible] in origin or viral induced neuropathy - self-limited.  Also consider multiple sclerosis or systemic lupus erythematosus  - not as likely."  

Another doctor wrote the following underneath the March 1995 treatment note: "I agree with above.  Although examination is largely benign, possibility of subtle early demyelinating disease or vasculitis remains."

The Veteran was hospitalized for tests later that month.  However, the results were all negative and the doctors were unable to pinpoint the etiology of her paresthesia. 

The Veteran was hospitalized again in April 1996 in an effort to diagnose her right and left hand numbness.  MRIs of the head and neck were normal.  A physical examination showed extremely brisk bilateral reflexes.  The doctor was concerned that the Veteran had an upper motor neuron lesion, although there was no Babinski's sign.  The doctor also contemplated a diagnosis of multiple sclerosis, but testing ruled it out.  The doctor concluded that except for a positive Phalen's sign in both wrists, the neurologic examination was normal.  The diagnosis was carpal tunnel syndrome.  

The Veteran submitted to a VA peripheral nerves examination in April 1996.  The examiner determined that her history and physical examination were not consistent with carpal tunnel syndrome given the diffuse dorsal and palmar paresthesia with radiation more proximally.  He noted that carpal tunnel syndrome "does not seem to be her major problem and does not explain the majority of her symptoms."  

An April 1998 treatment note shows that the Veteran continued to complain of occasional leg and hand numbness, as well as occasional urinary incontinence.  Cervical spine X-rays dated in May 1998 were normal.  The impression was "intermittent numbness of hands - ? carpal tunnel syndrome."

In June 1998, the Veteran was treated for numbness of her limbs.  She had reportedly fallen several weeks earlier due to numbness of her left leg.  The diagnosis was history of sensory symptoms left lower extremity with sphincteric symptoms and history of possible Guillian Barre syndrome.

The Veteran was diagnosed with cervical disc disease in October 1998.

A January 1999 MRI of the cervical spine was normal.  A March 1999 MRI of the brain revealed asymmetrical changes of the right occipital lobe.  A mild degree of cortical atrophy was suggested.  The radiologist noted that the possibility of mild degree of Sturge-Weber syndrome could not be ruled out.  

In April 1999, the Veteran was diagnosed with history of intermittent numbness in lower extremities and occasional loss of bladder control of unknown etiology.

An August 1999 VA joints examination report shows that the Veteran complained of numbness in all extremities, but was not very specific as far as flare-ups or the onset of symptoms.  She reported sometimes feeling weak and numb, which lasted 5-45 minutes.  A sensory examination was remarkable for numbness and decreased sensation to sharp objects in the upper and lower extremities bilaterally.  The Veteran denied any sensation of vibration in the upper and lower extremities.  Reflexes were described as good.  The examiner diagnosed peripheral neuropathy and noted that the Veteran "might deserve" further investigation of the etiology of her neuropathy.

In September 2000 the Veteran underwent a neurology consultation.  The clinician indicated that the recurrent, transient sensory symptoms and incontinence of the bladder and bowels may occur in isolation, noting that the very brief nature of these symptoms with no associated loss of consciousness or any systemic symptoms was difficult to explain on the basis of any neurological condition.  Upon examination, there was evidence of mild sensory neuropathy with distal decreased sensation, but reflexes were brisk.  The examiner opined that, even if the Veteran had Guillian-Barre Syndrome six or seven years earlier, it did not explain the symptomatology she had had since then, especially in the absence of any other deficits on examination.  He further opined that there was no evidence of Sturge-Weber syndrome either clinically or by history.  The doctor noted that the head finding was probably developmental and had no clinical significance.  

An August 2001 EMG/NCV revealed that the Veteran had normal motor and sensory responses with normal conduction velocities and F-wave latencies.  The neurologist opined that there was no evidence to suggest any residuals of Guillian-Barre Syndrome or carpal tunnel syndrome.  Another doctor opined that the Veteran probably had cervical spine pain with radiation which was causing her symptoms.  An August 2001 MRI of the cervical spine showed minimal disc protrusion and osteophyte formation at C5-C6 with impingement on the anterior aspect of the dural sac.

At a physical therapy appointment in September 2001, the Veteran indicated that she had some kind of neurological disorder that had never been diagnosed and that she had had urinary and bowel incontinence.  However, there was no mention of either the frequency of the incontinence, or even any indication that the incontinence had continued to occur. 

Neurological examinations were within normal limits in December 2002 and December 2003.

At a VA examination of her cervical spine in April 2004, the Veteran denied any incontinence, and the examiner noted that there was no neurologic dysfunction.  

A March 2006 orthopedic consultation note contains a diagnosis of "arterial insufficiency ?"  The clinician wrote:  "Doesn't seem to be ortho might consider NCS [if] this continues and her blood flow studies are okay."

The Veteran submitted to a June 2007 VA peripheral nerves examination.  She reported numbness in both legs during service and one episode of urinary incontinence.  Her symptoms never worsened.  She experienced weakness in both lower extremities 1-3 times per month.  The examiner noted that the Veteran was service connected for carpal tunnel syndrome, but found minimal reference to this diagnosis in VA treatment records.  However, she had voiced complaints of bilateral upper extremity numbness and tingling to neurology several times.  The examiner noted that the August 2001 EMG was normal.  Upon examination, right grip strength was mildly decreased.  Tinel's testing was positive bilaterally.  There was no significant weakness in the arms or legs.  Muscle tone and leg raising were normal.  Deep tendon reflexes were also normal.  There was abnormal plantar flexion Babinski testing on the left.  There was decreased sensation in the distal area of the left toes and distal area of all fingers.  Vibration was decreased in the distal area of the left foot.  There was reduced sharp/dull sensation of all fingers and toes.  The diagnosis was chronic transient sensory neuropathy of the lower extremities, etiology unknown.

An August 2009 treatment note shows that the Veteran complained of weakness and spasms in her extremities, occasional urinary and bowel incontinence, and difficulty with walking and balance.  The diagnosis was proximal muscle wasting, worsening.

A September 2009 MRI of the cervical spine revealed moderate central left disc herniation/extrusion/focal osteophyte at C5-C6 producing effacement and slight flattening of the left aspect of the cord significantly increased from the 2001 study.  A brain MRI showed two nonspecific hyper-intense foci in the left cerebral hemisphere without mass-effect or enhancement.

An October 2009 neurological evaluation for multiple sclerosis found "no specific peripheral or central cause to explain [the Veteran's] symptoms."  The doctor noted that while the long duration and intermittent sensory symptoms suggested the possibility of demyelinating condition like multiple sclerosis, the MRIs and CSF showed no evidence of this."

As the evidence of record tends to show current neurological problems, in-service neurological complaints, and what appear to be continued neurological symptoms since service, remand is required for an examination and medical opinion regarding any nexus to service, to include consideration of whether any such disability may be secondary to a service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In addition, there are outstanding VA treatment records that need to be obtained.  The RO obtained treatment records from the Topeka VA Medical Center (VAMC) from August 2006 to August 2009, and from October 2010 to February 2011.  No records were obtained from September 2009 to September 2010.  An October 2, 2009 treatment record from the Topeka VAMC, submitted by the Veteran's representative, indicates that further evaluation was to be conducted later that month.  A review of the electronic record in Virtual VA shows that the Veteran did indeed receive a neurological evaluation on October 29, 2009 at the Topeka VAMC.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records should be obtained and associated with the claims file.

The claim file indicates that the Veteran receives disability benefits from the Social Security Administration (SSA).  Those records are not in the claims file.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

With regard to the issues of entitlement to increased ratings for the Veteran's cervical spine, foot, and skin disabilities, the RO denied these claims in a February 2012 rating decision.  A review of the electronic record in Virtual VA shows that the RO has indicated that the Veteran submitted a notice of disagreement (NOD), likely in April 2012.  However, the NOD is not located in either the Virtual VA file or the claims file.

The Veteran's NOD is timely.  38 C.F.R. §§ 20.201, 20.302 (2011).  She must therefore be issued a statement of the case (SOC) in response to her timely NOD.  See Manlincon v. West, 12 Vet. App. 328 (1999).  An SOC must be issued on the question of entitlement to increased ratings for the Veteran's cervical spine, foot, and skin disabilities unless those claims are resolved, such as by a complete grant of benefits sought, or withdrawal of the NOD. 

(The remanding of these rating issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after a claimant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The agency of original jurisdiction (AOJ) should return the issues to the Board only if the Veteran perfects her appeal in accordance with the provisions of 38 U.S.C.A. § 7105.)

As the determination of the Veteran's service connection claim and increased rating claims could affect the determination of her claim for entitlement to TDIU, the Board finds that that claim is inextricably intertwined and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a VCAA notification letter pertaining to the issue of entitlement to service connection for a neurological disability, to include as secondary to already service-connected disability. 

2.  Reconcile the Virtual VA and physical claims files to ensure that all correspondence between the Veteran and VA, to include development letters, notification letters, submissions of evidence, and due process notices are included somewhere.  For instance, the NOD with the February 2012 rating decision should be found and included.

3.  Obtain any treatment records from the VAMC in Topeka, Kansas, from September 2009 to September 2010.  All pertinent records should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file and the Veteran notified.  

4.  Obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim, and associate them with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  The Veteran should be informed if records cannot be obtained.

5.  After completion of steps 1-4, schedule the Veteran for a VA examination with a neurologist.  All indicated tests and studies should be performed.  The claims folder, including a copy of this remand and all newly obtained evidence, must be sent to the examiner for review in conjunction with the examination.  The examiner should identify any current neurological disorder and answer the following questions:

(a)  Was a diagnosis of multiple sclerosis or any other systemic neurologic disease warranted at any time, and if so, is it at least as likely as not, i.e., a 50 percent probability or greater, that such disability first manifested in service, within a year of service, or in the case of multiple sclerosis, within 7 years of service?  

(b)  Is it at least as likely as not, i.e., a 50 percent probability or greater, that any current neurological disorder had its onset during the Veteran's active duty, or is otherwise related to her active service (including whether any diagnosed neurological disorder is consistent with the Veteran's reports of paresthesia, pain, weakness, and stiffness of the upper and lower extremities during and since service)?  

(c)  If not, is it at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed neurological disorder has been caused or worsened beyond normal progression by a service-connected disability?  (If the Veteran is found to have a neurological disorder that is made worse by a service-connected disability, the examiner should quantify the approximate degree of aggravation.)  

In answering these questions, the examiner should address the pertinent in-service and post-service findings.  Specific symptomatology must be identified.

The examiner should comment on the impact of all diagnosed neurological disabilities on the Veteran's occupational capacity.

All opinions expressed must be supported by complete rationale.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

6.  The AOJ must issue a SOC addressing the issues of entitlement increased ratings for the Veteran's cervical spine, foot, and skin disabilities unless those claims are resolved in some manner.  The Veteran must be advised of the time limit in which she may file a substantive appeal.  See 38 C.F.R. § 20.302(b).  If, and only if, the appeal of any rating issue is timely perfected, the issue should be returned to the Board for further appellate consideration. 

7.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issues of entitlement to service connection for a neurological disability and entitlement to TDIU.  If either of the benefits sought remains denied, issue a supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


